Putnam, J. (dissenting):
The plaintiffs brought this action to recover possession of the northeast quarter of township 38 in Totten & Crossfield’s purchase in the county of Hamilton, containing 6,300-acres (excepting therefrom 1,000 acres conveyed by James Barrow to James Bennett, by •deed dated October 14, 1833), and recovered .judgment in the court below for an undivided five-sixths thereof.
On the trial, plaintiffs claimed title under a patent, dated February 28, 1787, from the State to one Alexander Macomb, a conveyance from Macomb to William Edgar on the 5th day of July, 1791, and a deed from the latter to James Barrow on the 20th day of June, 1821. Deeds from those succeeding to the title of James Barrow, and their successive grantees down to the plaintiffs, were also read in evidence.
The principal questions submitted for our consideration are : First. Did the plaintiffs prove the title acquired by James Barrow under the Macomb patent tobe vested in them? ■ Second. Was "the tax‘sale of 1843, and the Comptroller’s deed thereunder, through .which the defendants claim, effectual to divest the rights of the plaintiffs or their grantors, holding under the Macomb patent ?
The plaintiffs, having read in evidence the conveyance from the State to Macomb of the lands in question, and the other deeds above mentioned, established an apparent title to said premises, unless the declarations made by James Barrow while he was the owner thereof lead to a different conclusion.
On the 15th day of October, 1839, James Barrow made the following statement in a letter : “It is also important for me to know what is my remedy against those to whom I have sold parcels of my land, some of which was made as early as 1822-23., and subsequent, in 1833, when I sold the last parcel, and have from that time reserved but 250 acres in the extreme northeast corner of the township.” And on the 16th day of December, 1843, in a letter to the Comptroller, he said : “ I will esteem it a particular favor would you, with as little delay as possible, let me know what were the assessments of the years 1828, 1829, 1830, for each year, previous to which years I had. sold 1,900 acres, leaving me the charges upon 4,000 acres, which I was bound to pay, including 1830, since which year I had *42made sale of most of the residue of the original 5,980 acres, leaving me to pay taxes for 1830 to this time on 250 acres.” The following memoranda in the handwriting of James Barrow, made on statements of taxes, were also read in evidence :
“ J. Barrow sold his interest in the above lands, except 250 acres, as far back as 1830. JAS. BARROW.”
“ Sold all my interest in the 5,980 acres, except 250 now retained in the extreme N. E. ¿ of the township, taxes upon which are now paid to and inclusive for 1842.
“Feb., 1844. JAS. BARROW.”
These declarations of Barrow refer to the premises in question.
. It is conceded that, although in such declarations Barrow stated that he had sold all of the premises in question except 250 acres more than fifty years before the trial, no deed ór deeds showing such sale or sales are. on record, nor is it claimed that any grantee or grantees have made any claim or asserted .any tide to said lands thereunder.
. The will of James Barrow, through whom plaintiff’s title is derived, devised the premises in question in the residuary clause thereof, in the following language :
“ Eleventh. All the rest, residue of my estate not specifically disposed of, whether real or personal, and wherever situated, I give, devise and bequeath . equally to my children who shall survive me, share and share alike, to each.”
■ The plaintiffs have succeeded to the title of such devisees. Although in four of the deeds of said children or their descendants to Richard Pattison, plaintiffs’ grantor, the land conveyed is described as lands that were owned by James Barrow at the time of his death, and the'iifth deed conveys whatever interest the parties of the first part may have as heirs at law of James Barrow, deceased, if any, such deeds were sufficient to convey such title ■ to the premises in question as was devised by James Barrow to his children.
The question then arises whether or not the plaintiffs who have succeeded to the title of James Barrow, are to be divested of their rights to the premises in question because of declarations made by said deceased more than fifty years before the trial, that he had sold the premises, no deed evidencing such sale being on record, and it *43not being claimed that any grantee has asserted any claim thereunder, and the defendant not claiming under any conveyance by said' Barrow, and not seeking to prove the execution of any lost deed or deeds from him.
It is a well-settled principle that “ The declarations of a party in possession are admissible in evidence against the party • making' them, or his privies in blood or estate, not to attack or destroy the-title, for that is of record and of a higher and stronger nature than to be attacked by parol evidence. They are competent simply to explain the character of the possession in a given case.” (Gibney v. Marchay, 34 N. Y. 301; Jackson v. Shearman, 6 Johns. 19; Jackson v. Cary, 16 id. 302 ; McDuffie v. Clark, 39 Hun, 166, 170; Dodge v. Freedmans Sav. & Trust Co., 93 U. S. 379, 383; Jackson v. Miller, 6 Cow. 751; Jackson v. M’Vey, 15 Johns. 234.)
We have examined the greater part of the authorities relied upon by the learned counsel for the appellant, and are of the opinion that none of them are in conflict with those above cited.
There are many cases holding that the declarations of a vendor may be shown when tending to characterize his possession. (Swettenham v. Leary, 18 Hun, 284; Sheldon v. Van Slyke, 16 Barb. 26; Jackson v. Dobbin, 3 Johns. 223; Jackson v. Bard, 4 id. 230; Baird v. Slaight, 28 N. Y. St. Repr. 667; Edmonston v. Edmonston, 13 Hun, 133; Vrooman v. King, 36 N. Y. 477; Pitts v. Wilder, 1 id. 525.)
Parol evidence may be given to identify the grantee in a deed. (Padgett v. Lawrence, 10 Paige, 170.) Or declarations of a party tending- to show a delivery of a deed. (Jackson v. Myers, 11 Wend. 533; Lucky v. Odell, 14 J. & S. 547; Shrader v. Bonker, 65 Barb. 608; Varick v. Briggs, 6 Paige, 323; Fleck v. Rau, 9 App. Div. 43; Lyon v. Ricker, 141 N. Y. 225.)
Declarations of the owner of real estate at a public sale as to his title have been allowed as tending to establish an estoppel. (Mattoon v. Young, 45 N. Y. 696.)
In actions for a specific performance of an oral contract for the sale of real estate, declarations of the owner tending to show such contract have been held competent. (Chadwick v. Fonner et al., 69 N. Y. 404; Rose v. Adams, 22 Hun, 389.) Also on questions of boundary. (Pettit v. Shepard, 32 N. Y. 97; People ex rel. *44Myers v. Storms, 97 id. 364 ; Coleman v. Manhattan Beach Imp. Co., 94 id. 229 ; Abeel v. Van Gelder, 36 id. 513.)
Such authorities, however, do not conflict with those to which I . have referred, which determine that parol declarations of the owner of land are inadmissible as evidence to defeat his title. In Jackson v. Shearman (supra) the declarations of the owner' of the real estate therein in question, held not competent to be received as evidence •of title, referred to an alleged conveyance made .by such owner.
The defendant does not seek to prove the execution of any lost •deed or deeds. It rests its case on the admissions of Barrow as ■showing that he had ceased to have any title to the lands in question at the time of his death. Had the defendant sought to prove "that Barrow had executed a deed or deeds which were lost, and the •contents thereof, it would have' been confronted with the rule that “ parol evidence to establish the contents of a lost deed should be clear and certain. It should show that the deed was properly executed with the formalities required by law, and should show all the ■contents of the deed, not literally, but substantially. If anything less than these requirements would suffice, evil practices, which it was the. object of the Statute of .Frauds to prevent, would be encouraged.”. (Edwards v. Noyes et al., 65 N. Y. 125, 127.)
If, on a question of title, the contents of a lost deed may not be shown unless the conveyance be proved to have been properly executed with the formalities required by law, and its provisions be also substantially shown, it would seem to follow that the mere declarations of Barrow that he had sold the premises in question could not be received in evidence to affect his title thereto.
The defendant sought to show by statements of Barrow that he had conveyed all the land sought to be recovered in the action except 250 acres thereof. Its contention, in fact, was based on lost, deeds made by Barrow, the execution of which were proved by his declarations. But the grantees in such deeds were not shown, or the dates of the execution thereof, or substantially the contents of such conveyances, nor was it proved that they, were executed in the form required by law. Under the rule above referred to, it is quite clear that the declarations of James Barrow, above quoted, cannot be deemed competent or sufficient evidence-to establish title to the land in question out of him at the time of his death.
*45Nor can the contention' of defendant, that the letters and memoranda of the said Barrow were competent as explanatory of the boundary of the land intended to be conveyed by the several descendants of said deceased to plaintiffs’ grantor, Pattison, be sustained.
In the first place, these letters and memoranda were not declarations of the several grantors in such deeds, and, hence, cannot be-deemed competent to show their intention in executing the same. Again, the letters between George N. Ostrander and James T. Barrow, and the testimony of the latter, leave no doubt as to the intent of the parties. In the.letter of December 15,1892, Ostrander makes an offer of $400 for any interest that the two daughters of James Barrow may have in the northeast quarter. James T. Barrow testified: “ I stated to Ostrander, at the conversation I had with •him at my house, that the papers of my grandfather, which I had of his, did not show that he owned more than 250 acres in that township; Ostrander said he would not be satisfied with a deed of 250 acres; he would like a deed covering the whole northeast quarter that my grandfather originally owned; I told him that he did not own it; that I certainly would not give a deed to what he. did not own'; Ostrander then suggested that we should give a deed wording it.: ‘ Whatever James Barrow owned, or may have owned, in the northeast quarter of township 38 at the time of his death; ’ he did not have any deed there at that time; he subsequently brought them personally or sent them by mail; after Ostrander requested me to make this quit-claim. of whatever interest James Barrow had at the time of his death, I consented to have the deeds written that way after consulting with the other parties.”
There was no misunderstanding between the parties. Ostrander insisted on a deed conveying the whole northeast quarter of township No. 38 that James Barrow originally owned, and the deed was finally drawn so as to convey the whole of that quarter. The parties clearly understood each other. ' Those deeds were intended to convey to Pattison the whole of the. northeast quarter of township No. 38, unless some part thereof had been conveyed by James Barrow. They had the effect that they were intended to have. Under said conveyance Pattison became vested with the whole of the northeast quarter of township 38, unless it was made to appear by *46■competent evidence .that some part thereof had been conveyed by •James Barrow, deceased. As we have seen, no such evidence was produced upon the trial by the defendant.
I conclude, therefore, that the plaintiffs established their right to the land awarded to them by the judgment, unless the title of Barrow was divested by the tax sale of 1843 and the Comptroller’s deed thereunder to the State in 1845. The State, on February 27, 1855, conveyed the premises to the Sackett’s Harbor and Saratoga Railroad ■Company. The defendant on the trial read in evidence a number of ■conveyances showing a devolution of the title thus conveyed to the ■Sackett’s Harbor and Saratoga Railroad Company to it, the last deed bearing date on June 15, 1894, made by William Seward Webb and wife to the defendant.
At the time of the tax sale of 1843 the title to the premises in dispute under the patent granted to Alexander Macomb on February '28, 1787, was in James Barrow, and, unless divested by the tax sale ■of 1843, it remained in him or his descendants until 1893, a period of' fifty years. Since the patent granted by the State to the Sackett’s Harbor and Saratoga Railroad Company in 1855, the title as thus ■conveyed has been transferred to and held by successive owners ■down to the plaintiff, unassailed by Barrow or his descendants or any other person, until the commencement of this action in 1895, a period of forty years since the issuing of said patent.
The facts in regard to the tax sale of 1843 are as follows:
For the years 1836, 1837, 1838 and 1839, township 38, consisting of 20,000 acres in Hamilton county, was . assessed as one tract, ■and thus returned to the Comptroller. After such return and before the sale, the taxes for the years 1836 and 1837 on the land in question. were duly paid. For the years 1838 and 1839 the taxes thereon had not been paid, so that in 1843, when the sale in question was had, there was a tax amounting to $33.77 for the year 1836, and $43.64 for the year 1837, due from the owners of other portions of the township, the tax for those years on the premises in question having been paid. There was, also, for the year 1838 an unpaid tax of $93.97, and for the year 1839 $129.81, due from the owner of the northeast quarter and other owners of land in the same township. The Comptroller added together the unpaid taxes for- said four jears, amounting to $301.19, and- sold to pay those taxes in one tract *47at one sale, 12,404 acres of land, the portion of said township on which was unpaid the taxes of 1839, including the northeast quarter. The tract was bid in by the State for $420.10, the amount of taxes, interest and costs, and the defendant’s title is derived under said sale.
The statute provided : “ Whenever a sum in gross is assessed upon any tract, piece or lot of land, any person claiming a divided or undivided part thereof may pay to the treasurer of the state any part of the tax, interest and charges due thereon proportionate to the number of acres claimed by him on the certificate of the comptroller, and the remaining tax, vncludi/ng interest and charges, shall be a lien on the residue of the lam,d only.” (Laws of 1855, chap. 427, § 28.)
Therefore, when the sale of 1843 was made, the northeast quarter of township 38 —the taxes thereon for the years 1836. and 1837 having been paid — was released from the lien thereof. The unpaid taxes for those years was only a lien on the other portions of the township. Tet the Comptroller sold the northeast quarter for the taxes of 1836 and 1837, as well as for the taxes for the years 1838 and 1839. In other words, he sold the land in question for the taxes ■due from other parties, for taxes not a lien upon it. The owner of the northeast quarter was injured by such a sale, because, although he could redeem therefrom, to do so under the provisions of the statute, he was compelled to pay “ such proportion of the purchase money and interest as his quantity of acres shall bear to the whole ■quantity of acres sold.” (Laws of 1855, chap. 427, § 53.) In other-words, to redeem, such owner would have been compelled to pay a ■portion of the tax assessed against the owners of the other portions ■of township 38, none of which was a lien on his lot.
Therefore, in the sale of 1843 the plaintiffs’ land was sold for the taxes of 1836 and 1837 due from other parties, and which were not a lien thereon, as well as for the" taxes of 1838 and 1839, for which the said land could have been legally sold. It is clear that the Comptroller should have sold separately those portions of township 38 on which the taxes for 1836 and 1837 had remained unpaid for such taxes, and that he had no right to sell the plaintiffs’ lot therefor.
It remains to be considered whether, as the Comptroller was ^authorized to sell for the taxes of 1838 and 1839, his unauthorized *48act in selling at the same sale the northeast quarter for the taxes of'1836 and 1837, did or did not constitute an incurable jurisdictional defect in his proceedings.
Such defect, if not jurisdictional, may be deemed cured by the provisions of chapter 448, Laws of 1885, and chapter 711, Laws of 1893. It has been determined that the act of 1885 (supra) did not cure jurisdictional defects. (Joslyn v. Rockwell et al., 128 N. Y. 334.) To the same effect, see Ensign et al. v. Barse et al. (107 N. Y. 329), in which case the provisions of a similar curative statute (Chap. 287, Laws of 1882) were considered.
In People v. Turner (145 N. Y. 451) the defects complained of were held to be mere irregularities in the proceedings for the collection of the. taxes (p. 457), and it is evident that Gray, J., who-delivered the opinion of the court, did not intend to overrule the doctrine stated in Joslyn v. Rockwell and Ensign v. Barse (supra),. as to the effect of the curative acts considered in' those cases.
In People v. Turner (117 N. Y. 227 ; 145 id. 451) the act of 1885-was termed a statute of limitations. It was not held, however, applicable to jurisdictional defects in tax sales, nor was the doctrine-stated by Finch, J., in Ensign et al. v. Barse et al. (supra), in reference to the curative act of 1882, that “ the act of 1882 does, not on its face purport to cure jurisdictional defects. It raised a conclusive presumption of regularity, but leaves the question of the assessors’ jurisdiction and authority unaffected ” •— questioned.
The word “ jurisdiction ” has been used in various, senses in the* authorities. This is adverted to in the opinion of Gray, J., in People v. Turner (145 N. Y. 457). In Ensign et al. v. Barse-et al. (supra), on the motion for a reargument, Finch, J., referring to. the opinion delivered in that case, said : “ In the opinion then delivered the defect was not deemed jurisdictional in any other sense-than the modified one of an essential condition under the law as it stood. .Whether it was so jurisdictional as that, the Legislature could not have dispensed with it, and, therefore, could not cure its-omission, is a very different inquiry. A defect may be in one sense-jurisdictional relatively to the authority of the assessors acting under-an existing law, and yet not so as it respects the power of the Legislature .to pass a statute curing the defect.!’ In that case, it was-determined “ That a retrospective statute curing defects in a legal. *49proceeding where they are in their nature irregularities only, and do not extend to matters of jurisdiction, is not void on constitutional grounds ; that if the thing wanting or omitted, which constitutes the defect is something, the necessity for which the Legislature might have dispensed with by prior statutes, or if something has been done in a particular way which the Legislature might have made immaterial, the omission or irregular act may be cured by a subsequent statute.”
Giving the word “ jurisdiction ” the same meaning as is given to it by Finch, J., in his opinion in the case last cited, and bearing in mind that if the unauthorized act of the Comptroller under the law existing in 1843 was one that the Legislature could have previously authorized, such illegal procedure was cured by the acts of 1885 and 1893, can the tax sale in question be sustained ?
"We have to consider the situation as it existed in 1843.
The Comptroller had a right to sell the northeast quarter for the taxes of 1838 and 1839, but hot for those of 1836 and 1837, which had been paid on said premises, but remained unpaid on other portions of the township, and under the law was a lien on the balance of the township only. Such being the situation in 1843, could the Legislature previous to the sale have authorized the Comptroller to sell the plaintiff’s land for taxes he did not owe —• for the taxes charged against the land of another party ? It does not require any argument or citation of authority to show that the Legislature had no such power. The owner of the northeast quarter had paid his taxes for 1836 and 1837 under the provisions of the existing law. The Legislature could not have authorized the Comptroller to sell the lands of such owner for another man’s taxes. Had it attempted to authorize such a procedure, its action would have been a violation of the constitutional rights secured to the owner of the land.
It follows, under the doctrines established in the authorities above referred to, that the unauthorized act of the Comptroller was not cured by the acts of 1885 or 1893. The attempt by that officer to sell the northeast quarter of township 38 for the taxes assessed against other premises for the years 1836 and 1837, was not authorized by law, and was an act that the Legislature had no power to authorize. The sale made by the Comptroller was not an irregular *50exercise of power; it was an act beyond his power. The fact that he was authorized to sell for the taxes of 1838 and 1839 does not validate the sale. He had power to sell the northeast quarter for the taxes of these years, but not for the taxes of 1836 and 1837. In selling for the four years under one sale, he exceeded his powers, and the sale was void. In People v. Hagadorn et al. (104 N. Y. 516, 524) it is said: “ The necessary effect of such a joinder of taxes is, therefore, to make the payment of an illegal tax the condition of the owner’s right to retain his property, and subject him, contrary to the meaning and spirit of the statute, to the payment of an unjust and illegal exaction, as the price of his legal right to redeem his property. * * *' It has been repeatedly held that a sale of land for the taxes of several years, one of which is void, is an excess of jurisdiction in the officer making the sale, and renders his proceedings void.” (And see Shattuck et al. v. Bascom, 105 N. Y. 39, 46; Silsbee v. Stockle, 44 Mich. 561, 567, per Cooley, J.; Stebbins et al. v. Kay et al., 123 N. Y. 31, 34; Poth v. The Mayor, etc., 151 id. 16, 19.)
In the case last cited the provisions of the curative acts of 1885 and 1893 were not considered or applicable, but these authorities establish the doctrine that an unauthorized sale for taxes, a part of which are legal and a portion illegal, is wholly void.
With some regret, therefore, in view of the circumstances under which the plaintiffs acquired title to the land in question, and the long period of time that has elapsed since the defendant and his grantors have held the title to the same under the tax sale of 1843, I reach the conclusion that the said title is invalid.
Several other questions are raised by the appellant which I can only briefly consider.
The defendant claims that the plaintiffs’ title was extinguished by the tax sale of 1890, at which the northeast quarter of township 38 was sold to one Crandall, and by him the certificate of sale was assigned to Webb, the defendant’s grantor; that a redemption was afterwards .made, by one Richard Morrison, who was not shown to be in any way connected with the title, and not being in possession, the Comptroller was without jurisdiction to permit a redemption. A sufficient answer to this position is that there was testimony given upon the trial sufficient to justify a finding by the court below that *51the redemption was in fact made by plaintiff’s grantor, Richard Patterson, on December 13, 1893, he at that time having title to the premises; that the entry by the Comptroller of the name of the person who made the redemption as Richard Morrison was a mistake.
It is also urged by the appellant that the. land, in question was twice patented, and the defendant’s patent being first recorded,.the second patent prevails under the Recording Act. .
When the patent to Macomb was issued there was no statute requiring it to be recorded in the office of the clerk of the county where the land was located. It was properly recorded in the office of the Secretary of State under the laws then existing. (Chap. 44 Laws of 1788; Laws of 1710 [Chap. 216 of vol. 1 of the Colonial Laws].) We are of opinion that the subsequent statute (Chap. 110, Laws of 1845), which provided that letters patent, in addition to the record thereof made in the office of the Secretary of State, may . be recorded in the county where the lands granted are situated, in the same manner and with the like effect as any deed regularly acknowledged or proved, did not compel the record in such clerk’s office of a patent previously issued and properly recorded under the laws existing previous to the act of 1845. (See Varick’s Ears. v. Briggs, 22 Wend. 543.)
The patent to Alexander Macomb, under which plaintiff claimed title, contained the following condition : “ That within the term of seven years, to be computed from the first day of January next ensuing the date hereof, there shall be one actual settlement made on the said tract of land hereby granted for every six hundred and forty acres thereof; otherwise these, our letters patent, and the estate hereby granted shall cease, determine and become void.” The defendant contends that the plaintiffs’ title became forfeited by reason of the .failure of their grantors to settle the land, and the subsequent action of the State in granting a second patent. But it has heen determined that such a condition in a patent as that above set forth can only be taken advantage of by the State. (Williams v. Sheldon, 10 Wend. 654, 658; Thompson v. Burhans et al., 61 N. Y. 52, 62.) By reason of the breach of the condition above set out, the State, undoubtedly, could have claimed a forfeiture of the lands in question ; but, as stated in the case last cited, “ It does not appear to have done so, but appears to have treated the patent as in force, and, *52hence, for the purpose of this action, the title may be' treated as having passed and remained out of the State.”
The defendant also asserts that the deeds under which the plaintiffs claim, executed in 1892 and 1893, are void for champerty. The provision of. the statute is that “ Every grant of lands shall be absolutely void, if at the time of the delivery thereof, such lands shall be in the actual possession of a person claiming under a title adverse to that of the grantor.” (2 R. S. [Banks & Bros.’ 9th ed.] 1813, § 147.)
It has been held that this act should be strictly construed. (Crary v. Goodman, 22 N. Y. 170.) To avoid a deed for champerty, actual and not constructive adverse possession in another is required. (Dawley v. Brown, 79 N. Y. 390.) Without attempting to discuss the evidence, I am of opinion that the defendant failed to show that in 1892 and 1893, when the deeds under which the plaintiffs claim were- executed, the lands in question were in the actual possession of defendant’s grantor within the meaning of the Champerty Act. Said premises at the time was wild forest land. No, one resided upon it, and there was no house upon it except a hunter’s camp ; it was uncultivated and unimproved ; it was not inclosed by any fence. It could not be deemed to be in- the actual possession of Webb, within the meaning of the authorities. (See People ex rel. Marsh v. Campbell, 143 N. Y. 335 ; Mission of the I. V. v. Cronin, Id. 524.)
I reach the conclusion, therefore, that the judgment should be affirmed, with costs.
Judgment reversed, new trial granted; costs to abide the event.